IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                                           May 14, 2013 Session

              LARRY SNEED V. THE CITY OF RED BANK, TENNESSEE
                              A MUNICIPALITY

                       Appeal from the Circuit Court for Hamilton County
                      No. 12C1164 Hon. Jeffrey M. Atherton, Chancellor 1




                      No. E2012-02112-COA-R9-CV-FILED-JUNE 27, 2013




After his discharge as the Chief of Police for Red Bank, Tennessee, Larry Sneed filed suit
against Red Bank pursuant to the Tennessee Human Rights Act and the Tennessee Public
Protection Act.2 He requested a jury trial on both claims. Red Bank filed a motion to
transfer to circuit court and to proceed without a jury pursuant to the Tennessee
Governmental Tort Liability Act. The trial court transferred the case and ordered the case
to proceed without a jury on the Tennessee Public Protection Act claim. Relying on
University of Tennessee of Chattanooga v. Farrow, E2000-02386-COA-R9-CV, 2001 WL
935467 (Tenn. Ct. App. Aug. 16, 2001), the court held that the Tennessee Governmental Tort
Liability Act did not preclude a jury trial on the remaining claim. Red Bank pursued this
interlocutory appeal. We reverse the decision of the trial court and hold that the Tennessee
Governmental Tort Liability Act applies to claims brought against a municipality pursuant
to the Tennessee Human Rights Act; therefore, that claim must also be tried without a jury.

           Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court
                                  Reversed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., P.J., and T HOMAS R. F RIERSON, II, J., joined.

Nathan D. Rowell, Dan. R. Pilkington, and Brian R. Bibb, Knoxville, Tennessee, for the
appellant, the City of Red Bank, Tennessee, a municipality.



1
    Sitting by interchange.
2
    Several claims and defendants were dismissed from the suit prior to the filing of this interlocutory appeal.
R. Jonathan Guthrie, McKinley S. Lundy, Jr., C. Leland Davis, and Bryan H. Hoss,
Chattanooga, Tennessee, for the appellee, Larry Sneed.

                                          OPINION

                                     I. BACKGROUND

       The facts of this case are clear and not in dispute for purposes of this interlocutory
appeal. On July 2, 2010, Larry Sneed was discharged from his position as Chief of Police
for Red Bank, Tennessee. Mr. Sneed filed suit against numerous city officials and Red Bank,
alleging violations of common law and statutory provisions. Mr. Sneed requested a jury trial.
As the case progressed, Mr. Sneed’s complaint was reduced to two specific claims, wrongful
discharge in violation of the Tennessee Public Protection Act (“TPPA”) and age
discrimination in violation of the Tennessee Human Rights Act (“THRA”), against one
defendant, Red Bank. Prior to trial, Red Bank filed a motion to transfer the case from
chancery to circuit court and requested that the case be tried without the intervention of a jury
pursuant to the Tennessee Governmental Tort Liability Act (“GTLA”).

        The court granted Red Bank’s request to transfer the case and to proceed without a
jury on the TPPA claim but upheld Mr. Sneed’s jury request as it pertained to the THRA
claim. The court reasoned that the issue presented in the TPPA claim was answered by
Young v. Davis, E2008-01974-COA-R3-CV, 2009 WL 3518162 (Tenn. Ct. App. Oct. 30,
2009). In Young, this court held that TPPA claims must comply with the terms of the GTLA,
which requires claims to be tried in circuit court without a jury. 2009 WL 3518162 at *6-7.
However, the court alternatively found that the issue presented in the THRA claim was
answered by Farrow. In Farrow, this court held that a THRA claim against a governmental
entity may be tried by a jury. 2001 WL 935467, at *6. Having transferred the TPPA claim
to circuit court, the trial court also transferred the THRA claim for ease of the resolution of
the case. This permissive interlocutory appeal followed.


                                          II. ISSUE

       We consolidate and restate the issues raised on appeal as follows:

       Whether the GTLA applies to claims brought against a municipality pursuant
       to the THRA.




                                               -2-
                            III. STANDARD OF REVIEW

       The issue raised in this interlocutory appeal is a question of law, which we must
review de novo with no presumption of correctness. Blackburn v. Blackburn, 270 S.W.3d
42, 47 (Tenn. 2008); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993).

                                   IV. DISCUSSION

        “In 1973, the General Assembly enacted [the GTLA] to codify the general common
law rule that ‘all governmental entities shall be immune from suit for any injury which may
result from the activities of such governmental entities.’” Limbaugh v. Coffee Med. Ctr., 59
S.W.3d 73, 79 (Tenn. 2001) (quoting Tenn. Code Ann. § 29-20-201(a)). Passage of the
GTLA constituted “an act of grace through which the legislature provided general immunity
to governmental entities from tort liability but removed it in certain limited and specified
instances.” Kirby v. Macon Cnty., 892 S.W.2d 403, 406 (Tenn. 1994). The certain limited
and specified instances are as follows:

       [1] Immunity from suit of all governmental entities is removed for injuries
       resulting from the negligent operation by any employee of a motor vehicle or
       other equipment while in the scope of employment.

       [2] Immunity from suit of a governmental entity is removed for any injury
       caused by a defective, unsafe, or dangerous condition of any street, alley,
       sidewalk or highway, owned and controlled by such governmental entity.
       “Street” or “highway” includes traffic control devices thereon.

       [3] Immunity from suit of a governmental entity is removed for any injury
       caused by the dangerous or defective condition of any public building,
       structure, dam, reservoir or other public improvement owned and controlled
       by such governmental entity.

       [4] Immunity from suit of all governmental entities is removed for injury
       proximately caused by a negligent act or omission of any employee within the
       scope of his employment except if the injury arises out of [certain specific
       conditions].

Tenn. Code Ann. §§ 29-20-202(a), -203(a), -204(a), -205. The GTLA provides the circuit
court with “original exclusive jurisdiction” to hear any claim brought pursuant to the act
without the intervention of a jury. Tenn. Code Ann. § 29-20-307.



                                            -3-
        For claims not falling within the certain limited and specified instances provided for
in the GTLA, the General Assembly created subsequent acts to further remove governmental
immunity. While some acts were specific to governmental entities, others simply included
governmental entities as possible defendants. The THRA, codified in 1978 at Tennessee
Code Annotated section 4-21-101, et seq., was one such unspecific act that applied to
governmental entities as well as private citizens.

        The THRA protects employees from adverse employment decisions based upon an
employee’s “race, creed, color, religion, sex, age, or national origin.” Tenn. Code Ann. § 4-
21-101. The THRA is specifically applicable to private employers with eight or more
employees and to “the state, or any political or civil subdivision thereof.” Tenn. Code Ann.
§ 4-21-102(5). An aggrieved individual may file a complaint against his or her governmental
or non-governmental employer with the Tennessee Human Rights Commission or with the
circuit or chancery courts of this state. Tenn. Code Ann. §§ 4-21-302, -311. Unlike the
GTLA, “[t]he THRA neither expressly provides for or excludes the right to a trial by jury.”
Farrow, 2001 WL 935467, at *5.

        At issue here is whether a THRA claim brought against a municipality, a
governmental entity, is limited by the terms and provisions of the GTLA. Mr. Sneed urges
this court to hold that THRA claims are not limited by the GTLA in accordance with the
holding in Farrow. Mr. Sneed reasons that in Farrow, this court impliedly held that the
terms and provisions of the GTLA are inapplicable to THRA claims because this court
allowed the case to proceed with a jury when the GTLA specifically provides for non-jury
trials. 2001 WL 935467, at *6. However, the interplay of the GTLA and the THRA was
never specifically addressed in Farrow.

        Red Bank urges us to reverse the decision of the trial court in consideration of the
Supreme Court’s recent decision in Cunningham v. Williamson County Hospital District, No.
M2011-00554-SC-S09-CV, 2013 WL 1912611 (Tenn. May 9, 2013). The issue before the
court in Cunningham was “the interplay between the GTLA and Tennessee Code Annotated
section 29-26-121,” the Tennessee Medical Malpractice Act (“TMMA”). 2013 WL
1912611, at *2. In Cunningham, a husband and wife filed a claim against the county
hospital, a governmental entity, for negligence in the care and treatment of their son. Id. at
*1. Pursuant to the TMMA, they filed their claim within 1 year and 120 days of their son’s
death. Id. The county hospital filed a motion to dismiss, asserting that the claim was
untimely because it had not been filed within the one-year statute of limitations provided for
in the GTLA. Id. The Court conducted a review of cases involving the interplay of the
GTLA and rules and statutes of general application before ordering the trial court to dismiss
the complaint. Id. at *3-4. The Court acknowledged that it had denied the applicability of
statutes of general application that conflicted with the GTLA unless the General Assembly

                                             -4-
specifically provided for its application in such cases. Id. at *4. In contrast, the Court noted
that it had upheld the applicability of statutes of general application that “did not conflict
with specific provisions of the GTLA, its structure, purpose, or intent.” Id. at *3. Turning
to the issue at hand in Cunningham, the Court ultimately held that the statute of limitations
provision in the TMMA was “inconsistent with the statute of limitations provided by the
GTLA and therefore must expressly state the legislature’s intent to apply the provision to
cases brought under the GTLA.” Id. at *4. In so holding, the Court acknowledged that the
TMMA had been amended “in 2011 to modify the definition of ‘health care liability action’
to include ‘claims against the state or a political subdivision thereof.’” Id. at *4, n. 4. The
Court continued,

       Because the 2011 amendment is not at issue in this case, we will await a more
       appropriate case in which to determine whether the language of the 2011
       amendment clearly expresses a legislative intent to extend the statute of
       limitations in GTLA cases.

Id.

       In slightly different terms, this case presents the issue that the Supreme Court
anticipated following the 2011 amendment of the TMMA. Prior to 2011, the General
Assembly had not created a private right of action against governmental entities for medical
malpractice. Plaintiffs filing medical malpractice claims against governmental entities
looked to the TMMA for guidance but filed his or her claim pursuant to one of the four
GTLA negligence categories. Unlike the plaintiffs in Cunningham, Mr. Sneed filed his case
pursuant to the THRA and TPPA because his claims would not fit into one of the four
specified GTLA negligence categories. Mr. Sneed argues that because his THRA claim was
“brought under” the THRA, not the GTLA, his claim should not be governed by the GTLA.

       In Young, this court considered a similar question as it related to a TPPA claim. The
court was asked to decide whether TPPA claims must be tried in circuit court pursuant to the
GTLA or whether such claims could be tried in chancery court pursuant to the TPPA.
Young, 2009 WL 3518162, at *6-7. This court ultimately concluded that a TPPA claim must
be tried in circuit court in accordance with the GTLA because all such claims must be
brought in compliance with the GTLA. Id. Mr. Sneed argues that his case is distinguishable
from Young because the court in Young merely considered a question of venue for a TPPA
claim. Like the TPPA and the newly amended TMMA, the THRA is an act that created a
private right of action against governmental entities and private citizens. Tenn. Code Ann.
§ 4-21-101. It stands to reason that such acts would generally govern the way in which
claims must be brought and tried, regardless of whether the defendant was a governmental
entity or a private citizen. However, differentiating between a governmental entity and a

                                              -5-
private citizen is appropriate and necessary because the application of general provisions
contained in an act to private citizens does not implicate the doctrine of sovereign immunity,
whereas applying the same provisions to governmental entities has different implications.
See generally Whitmore v. Shelby Cnty. Govt., No. W2010-01890-COA-R3-CV, 2011 WL
3558285, at *7 (Tenn. Ct. App. Aug. 15, 2011) (holding that state entities could not use the
saving statute to re-file a THRA claim).

        While the GTLA created private rights of action against governmental entities, it was
also the groundbreaking act that statutorily removed general common law sovereign
immunity. As such, we conclude that it is still generally applicable to suits against
governmental entities unless the act at issue specifically provides otherwise or is only
applicable to governmental entities and provides its own remedy. See generally Cruse v. City
of Columbia, 922 S.W.2d 492, 496-97 (Tenn. 1996) (holding the GTLA inapplicable when
the suit was filed pursuant to an independent statute only applicable to government entities).
As relevant to this case, the GTLA provides that suits must be brought in circuit court
without the intervention of a jury. Tenn. Code Ann. § 29-20-307. In contrast, the THRA
provides for suits to be brought in either chancery or circuit court but is silent as to whether
claims must be tried with or without the intervention of a jury. Tenn. Code Ann. § 4-21-311.
The THRA is also silent as to whether the choice of venue provision specifically applies to
claims against governmental entities in contravention of the GTLA. In the absence of an
express provision to the contrary, we hold that the GTLA applies to claims brought against
a municipality pursuant to the THRA, thereby requiring the claim to be tried in circuit court
without the intervention of a jury.3 Accordingly, we reverse the decision of the trial court.

                                         V. CONCLUSION

       The judgment of the trial court is reversed, and the case is remanded for proceedings
consistent with this opinion. Costs of the appeal are taxed to the appellee, Larry Sneed.


                                                 ______________________________________
                                                 JOHN W. McCLARTY, JUDGE




3
 We acknowledge a district court order cited by Mr. Sneed that holds otherwise, namely Lee v. Maury
County, No. 1-10-0051 (M.D. Tenn. 2011). This order is a district court decision that is not binding on this
court. Leggett v. Duke Energy Corp., 308 S.W.3d 843, 871 (Tenn. 2010).
                                                    -6-